Exhibit 10.25

AMENDMENT NO. 1

TO

CONTINGENT CONVERTIBLE NOTE PURCHASE AGREEMENT

This Amendment No. 1 to Contingent Convertible Note Purchase Agreement (this
“Amendment”) is made and entered into as of this 30th day of June, 2004 by and
between Diedrich Coffee, Inc., a Delaware corporation (the “Company”), and
Sequoia Enterprises, L.P., a California limited partnership (“Lender”).

RECITALS

A. On May 10, 2004, Company and Lender entered into that certain Contingent
Convertible Note Purchase Agreement (the “Note Purchase Agreement”) pursuant to
which Lender agreed to loan to the Company an aggregate principal amount of up
to $5,000,000 on the terms and conditions set forth in the Note Purchase
Agreement.

B. The parties desire to revise the definition of “Availability” set forth in
the Note Purchase Agreement and therefore amend the Note Purchase Agreement on
the terms and as provided in this Amendment.

AGREEMENT

In consideration of the foregoing recitals, the parties agree as follows:

1. Definitions. Capitalized terms not otherwise defined in this Amendment shall
have the meanings given to them in the Note Purchase Agreement.

2. Revised Definition of Availability. The definition of “Availability” set
forth in Section 1.1 of the Note Purchase Agreement shall be deleted in its
entirety and replaced with the following:

“Availability” means, on any date, the Loan Amount, less the sum of the
principal amount of all Notes outstanding under this Agreement.

3. Express Changes Only. The parties hereto intend to amend the Note Purchase
Agreement only as set forth herein, and the parties hereto agree that, except as
expressly amended hereby, all other terms and conditions of the Note Purchase
Agreement are hereby ratified and confirmed and shall remain in full force and
effect.

4. Authority. Each of the parties hereto represents and warrants that it has the
authority to enter into this Amendment. This Amendment has been carefully read
by, the contents hereof are known and understood by, and it is signed freely by,
each person executing this Amendment.

5. Independent Legal Advice. Each of the parties hereto has received independent
legal advice from attorneys of its or his own choice, with respect to the
advisability of entering into this Amendment. Each party, together with its
attorneys, has made such investigation of the facts pertaining to the matters
set forth herein and this Amendment, and of all the matters pertaining thereto,
as it deems necessary.

6. Governing Law. This Amendment shall be governed by, and construed,
interpreted and enforced in accordance with, the laws of the State of California
without regard to conflict of laws principles.

7. Counterparts. This Amendment may be executed in any number of counterparts,
each of which will be deemed an original, but all of which together will
constitute one instrument. Signatures transmitted electronically or by facsimile
will be deemed original signatures; provided that the party delivering such
electronic or facsimile signature shall deliver to the other an original
signature page as soon thereafter as practicable.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first written above.

 

COMPANY: DIEDRICH COFFEE, INC. By:   /s/ Roger M. Laverty  

Roger M. Laverty

Chief Executive Officer

By:   /s/ Martin A. Lynch  

Martin A. Lynch

Chief Financial Officer

LENDER: SEQUOIA ENTERPRISES, L.P. By:   /s/ Paul Heeschen  

Paul Heeschen

General Partner